                     Case 1:18-cv-02921-JMF Document 446 Filed 10/30/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                              __________ DistrictofofNew York
                                                                      __________


                  State of New York, et al.                    )
                             Plaintiff                         )
                                v.                             )      Case No. 1:18-cv-02921-JMF
      United States Department of Commerce, et al.             )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         New York State Office of the Attorney General                                                                 .


Date:          10/30/2018                                                               s/Danielle C. Fidler
                                                                                         Attorney’s signature


                                                                                Danielle C. Fidler NY Bar 5647714
                                                                                     Printed name and bar number
                                                                                         28 Liberty Street
                                                                                       New York, NY 10005



                                                                                               Address

                                                                                     danielle.fidler@ag.ny.gov
                                                                                            E-mail address

                                                                                          (212) 416-8441
                                                                                          Telephone number

                                                                                          (212) 416-6007
                                                                                             FAX number
